Name: Commission Directive 2011/73/EU of 29Ã July 2011 amending, for the purposes of their adaptation to technical progress, Annexes I and V to Directive 2008/121/EC of the European Parliament and of the Council on textile names Text with EEA relevance
 Type: Directive
 Subject Matter: consumption;  leather and textile industries;  marketing
 Date Published: 2011-07-30

 30.7.2011 EN Official Journal of the European Union L 198/30 COMMISSION DIRECTIVE 2011/73/EU of 29 July 2011 amending, for the purposes of their adaptation to technical progress, Annexes I and V to Directive 2008/121/EC of the European Parliament and of the Council on textile names (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/121/EC of the European Parliament and of the Council of 14 January 2009 on textile names (1), and in particular Article 15(1) thereof, Whereas: (1) Directive 2008/121/EC lays down rules governing the labelling or marking of products as regards their textile fibre content, in order to ensure that consumer interests are thereby protected. Textile products may be placed on the market within the Union only if they comply with the provisions of that Directive. (2) In view of recent findings by a technical working group, it is necessary, for the purposes of adapting Directive 2008/121/EC to technical progress, to add the fibre polypropylene/polyamide bicomponent to the list of fibres set out in the Annexes I and V to that Directive. (3) Directive 2008/121/EC should therefore be amended accordingly. (4) The measures provided for in this Directive are in accordance with the opinion of the Committee for Directives relating to Textile Names and Labelling, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 2008/121/EC is amended as follows: (1) in Annex I the following row 49 is added: 49. Polypropylene/polyamide bicomponent a bicomponent fibre composed of between 10 % and 25 % by mass of polyamide fibrils embedded in polypropylene matrix; (2) in Annex V the following entry 49 is added: 49. Polypropylene/polyamide bicomponent 1,00. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 July 2012 at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 29 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 19, 23.1.2009, p. 29.